Name: Commission Regulation (EU) NoÃ 1139/2010 of 7Ã December 2010 amending for the 141st time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban
 Type: Regulation
 Subject Matter: politics and public safety;  Asia and Oceania;  international affairs;  civil law
 Date Published: nan

 8.12.2010 EN Official Journal of the European Union L 322/6 COMMISSION REGULATION (EU) No 1139/2010 of 7 December 2010 amending for the 141st time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan, (1) and in particular Articles 7(1)(a) and 7a(1) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. By means of Regulation (EC) No 246/2006 (2) Ghunia Abdrabbah, Al-Bashir Mohammed Al-Faqih and Tahir Nasuf were added to Annex 1. This followed the decision of the United Nations Sanctions Committee, established pursuant to Security Council Resolution 1267(1999) concerning Al-Qaida and the Taliban and Associated Individuals and Entities, to add them to its Consolidated List. (2) On 29 September 2010 the General Court (3) annulled Regulation (EC) No 881/2002 in so far as it concerned Mr Abdrabbah, Mr Al-Faqih and Mr Nasuf, holding that the rights of the defence, the right to judicial review and the right to property had not been respected. (3) A statement of reasons was provided by the Commission to Mr Abdrabbah, Mr Al-Faqih and Mr Nasuf, respectively, on 22 September 2009, 7 August 2009 and 11 August 2009, after commencement of the Court proceedings referred to above. Accordingly the failure identified by the General Court has been addressed. (4) In view of this, the listing decision concerning Mr Abdrabbah, Mr Al-Faqih and Mr Nasuf should therefore be replaced by a new decision made pursuant to Article 7a(1) of Regulation (EC) No 881/2002, in order to ensure consistency with the decision of the United Nations Sanctions Committee and taking into account the objectives of the freezing of funds and economic resources under Regulation (EC) No 881/2002. (5) This new decision should apply from 11 February 2006, given the preventative nature and objectives of the freezing of funds and economic resources under Regulation (EC) No 881/2002 and the need to protect legitimate interests of the economic operators, who have been relying on the decision made in 2006. (6) Mr Abdrabbah, Mr Al-Faqih and Mr Nasuf have already had an opportunity to submit observations on the statements of reasons provided to them as envisaged by Articles 7a(3) and 7c(3) of Regulation (EC) No 881/2002. The Commission has communicated those observations to the Sanctions Committee and is in the process of conducting its review of its decisions to impose restrictive measures on them, which is being conducted under the procedure referred to in Article 7b(2) of Regulation (EC) No 881/2002. The results of the review will be communicated to Mr Abdrabbah, Mr Al-Faqih and Mr Nasuf. HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 11 February 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 December 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 139, 29.5.2002, p. 9. (2) OJ L 40, 11.2.2006, p. 13. (3) Joint cases T-135/06 to T-138/06. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: The following entries under the heading Natural persons are confirmed: (a) Ghuma Abdrabbah (alias (a) Ghunia Abdurabba, (b) Ghoma Abdrabba, (c) Abdrabbah, (d) Abu Jamil, (e) Ghunia Abdrabba). Address: Birmingham, United Kingdom. Date of birth: 2.9.1957. Place of birth: Benghazi, Libya. Nationality: British. Date of designation referred to in Article 2a (4) (b): 7.2.2006. (b) Abd Al-Rahman Al-Faqih (alias (a) Mohammed Albashir, (b) Muhammad Al-Bashir, (c) Bashir Mohammed Ibrahim Al-Faqi, (d) Al-Basher Mohammed, (e) Abu Mohammed, (f) Mohammed Ismail, (g) Abu Abd Al Rahman, (h) Abd Al Rahman Al-Khatab, (i) Mustafa, (j) Mahmud, (k) Abu Khalid). Address: Birmingham, United Kingdom. Date of birth: 15.12.1959. Place of birth: Libya. Date of designation referred to in Article 2a (4) (b): 7.2.2006. (c) Tahir Nasuf (alias (a) Tahir Mustafa Nasuf, (b) Tahar Nasoof, (c) Taher Nasuf, (d) Al-Qaqa, (e) Abu Salima El Libi, (f) Abu Rida, (g) Tahir Moustafa Nasuf, (h) Tahir Moustafa Mohamed Nasuf). Address: Manchester, United Kingdom. Date of birth: (a) 4.11.1961, (b) 11.4.1961. Place of birth: Tripoli, Libya. Nationality: Libyan. Passport No.: RP0178772 (Libyan passport number). National identification No.: PW548083D (British National Insurance Number). Other information: Resident in the United Kingdom as at January 2009. Date of designation referred to in Article 2a (4) (b): 7.2.2006.